               Case 19-23536-LMI      Doc 12    Filed 10/15/19   Page 1 of 2



                        UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION

                                                 CASE NO. 19-23536-BKC-LMI

                                                 CHAPTER 13
MANOLO J. REYES
     Debtor.                                     EMERGENCY HEARING REQUESTED
_______________________/

     DEBTOR'S EMERGENCY MOTION TO EXTEND THE AUTOMATIC STAY
                        PURSUANT TO § 362(c)(3)(B)
 (Emergency hearing requested a few days prior to the expiration of November 8,
                        2019, pursuant to Local Rule )

        The Debtor, MANOLO J. REYES, by and through his undersigned attorney,

requests this Honorable Court to grant an Emergency Order Extending the Automatic Stay

and states:

        1.     The Debtor had a prior Chapter 13 bankruptcy that was filed on March 15,

2017, and the case dismissed by Order dated April 6, 2018.

        2.     Pursuant to § 362(c)(3)(B), the Debtor must file a Motion to extend the

automatic stay as there was one pending bankruptcy case within the year prior to the filing

of this bankruptcy.

        3.     Although there is a presumption that this case was filed in bad faith, the

Debtor intends to prove by clear and convincing evidence that this case is in fact filed in

good faith and that there were good and reasonable explanations for the dismissal of the

last prior case.

       4.     In Bankruptcy Case No.,17-13084-BKC-LMI, the Debtor’s case was dismissed

for failure to remain current with his Trustee payments. The Debtor is retired. The non-

debtor’s spouse is making more money, which will allow them to engage in the MMM

program in this new case.

       5.     Undersigned requests a hearing date a few days prior to the expiration of

November 8, 2019.
                    Case 19-23536-LMI             Doc 12         Filed 10/15/19         Page 2 of 2


                                     CERTIFICATION OF LOCAL RULE 9075-I

         (6)      The Rule requires that this Motion be heard prior to the expiration of the thirty

(30) day period subsequent to the filing date, i.e., October 9, 2019.
                                             CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for the Southern
District of Florida and I am in compliance with the additional qualifications to practice in this Court set forth in Local
Rule 2090-1(A) and that a true and correct copy of this Notice of Hearing and Subject Motion (if not previously
served) was sent by e-mail to Nancy Neidich, Trustee, at e2c8f01@ch13herkert.com, and all others set forth in the
NEF, this 15th day of November 2019 and this Motion and an upcoming Notice of Hearing will be served on a
separate Certificate of Service via email to those set forth in the NEF and by regular mail to The Bank of New York
Mellon, Attn: Charles W . Scharf, CEO, 240 Greenwich Street, New York, NY 10286, Brock and Scott, 1501
Northwest 49th Street, Suite 200, Ft. Lauderdale, FL 33309, Heller & Zion, LLP, 1428 Brickell Avenue, Suite 600,
Miami, FL 33131 and to all creditors.

                                              Law Offices of Michael J. Brooks, Michael A. Frank
                                                      & Rodolfo H. De La Guardia, Jr.
                                                      Attorneys for the Debtors
                                                      Suite 620 • Union Planters Bank Building
                                                      10 Northwest LeJeune Road
                                                      Miami, FL 33126-5431
                                                      Telephone (305) 443-4217
                                                      Email- Pleadings@bkclawmiami.com



                                                       By:      /s/ Michael J. Brooks
                                                             Michael J. Brooks
                                                             Florida Bar No. 434442
